[Cite as Reynolds v. Bailey, 2021-Ohio-3960.]

                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY



 LOREN M. REYNOLDS,                                      :

        Appellant,                                       :            CASE NO. CA2021-03-028

                                                         :                     OPINION
     - vs -                                                                     11/8/2021
                                                         :

 ALEXIS B. BAILEY,                                       :

        Appellee.                                        :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. DR17-05-0475


Cook Howard Law, Ltd., and Melynda Cook Howard, for appellant.

Rodriguez & Porter, Ltd., and Gregory D. Porter, for appellee.



        PIPER, J.

        {¶ 1} Appellant, Loren Reynolds ("Father"), appeals decisions of the Butler County

Court of Common Pleas, Domestic Relations Division, setting child support and awarding

attorney fees in favor of appellee, Alexis Bailey ("Mother").1

                                         Procedural Background

        {¶ 2} The parties divorced in 2017 and Father was awarded custody of the parties'




1. Mother did not file a brief with this court, and thus did not participate in the appeal.
                                                                      Butler CA2021-03-028

child. In 2020, and without permission from the court, Father moved out of state with the

child and began to deny Mother visitation. Mother filed motions to hold Father in contempt,

modify custody, restrict or terminate parenting time, and modify child support. Mother also

filed a motion for attorney fees and costs based on Father's contempt.

       {¶ 3} The matter came before a magistrate, who found that Mother had properly

served Father her motions. The magistrate then set a pretrial hearing via telephone with

counsel for Mother and with Father to occur the following month. Approximately one week

before the pretrial hearing, Father filed a motion for continuance. However, Father did not

appear for the hearing on his motion for a continuance, and the magistrate denied the

motion.

       {¶ 4} The pretrial hearing occurred as previously scheduled. An attorney appeared

"informally" and told the court that Father was contemplating retaining his services to defend

Mother's pending motions. In accommodating Father, the magistrate continued the matter

for approximately three weeks. However, neither the attorney nor Father appeared for the

rescheduled pretrial. The magistrate then scheduled the matter for an evidentiary hearing.

       {¶ 5} Father did not appear at the evidentiary hearing, nor was he represented by

counsel. The court permitted Mother to proceed on her motions and announced its decision

from the bench. The magistrate then ordered Mother to submit a proposed order consistent

with its oral pronouncements.

                                  Magistrate's Decision

       {¶ 6} The magistrate approved and adopted the proposed order as its own, and

ordered that Mother be the child's custodian, terminated Mother's child support obligation,

and ordered Father to pay child support. The magistrate also restricted Father's visitation

and found him in contempt for denying Mother her visitation with the child. As part of the

contempt, the magistrate ordered Father to pay $500.00 in attorney fees.

                                            -2-
                                                                      Butler CA2021-03-028

                                   No Objections Filed

       {¶ 7} Father did not file any objections to the magistrate's decision, and the decision

was fully adopted by the domestic relations court. Father then filed an appeal of the

domestic relations court's decision, raising challenges to the court's order of attorney fees

and the effective date for his child support obligation. However, because Father failed to

object to the magistrate's decision we will not consider Father's arguments on appeal, as

Father makes no claim of plain error.

                                   Civ.R.53(D)(3)(b)(iv)

       {¶ 8} According to Civ.R. 53(D)(3)(b)(iv), "except for a claim of plain error, a party

shall not assign as error on appeal the court's adoption of any factual finding or legal

conclusion, whether or not specifically designated as a finding of fact or conclusion of law

under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as

required by Civ.R. 53(D)(3)(b)." Plain error is only found in "exceptional circumstances

where error, to which no objection was made at the trial court, seriously affects the basic

fairness, integrity, or public reputation of the judicial process, thereby challenging the

legitimacy of the underlying judicial process itself." Holden v. Holden, 12th Dist. Brown No.

CA2015-07-016, 2016-Ohio-5557, ¶ 25.

       {¶ 9} Father does not claim that the domestic relations court committed plain error,

nor does he formulate a legal argument for plain error review. As noted by the Ohio

Supreme Court, "justice is far better served when it has the benefit of briefing, arguing, and

lower court consideration before making a final determination." State v. Quarterman, 140

Ohio St.3d 464, 2014-Ohio-4034, ¶ 19. All three are lacking in this appeal, as Father never

raised any objections for the trial court to consider, and he has failed to brief or argue on

appeal that plain error exists.

       {¶ 10} Further noted by the Ohio Supreme Court, "we are not obligated to search the

                                            -3-
                                                                        Butler CA2021-03-028

record or formulate legal arguments on behalf of the parties, because appellate courts do

not sit as self-directed boards of legal inquiry and research, but preside essentially as

arbiters of legal questions presented and argued by the parties before them." Id. Thus, the

Quarterman Court refused to consider whether it was plain error for a court to apply certain

statutes because the appellant had not challenged the issue below nor presented the issue

of plain error on appeal.

       {¶ 11} An appellant's arguments are especially significant where the civil plain error

standard is more stringent than criminal plain error and requires the existence of

"exceptional circumstances" justifying its application. It is not within our role as an appellate

court to construct a legal argument for Father as to why this case satisfies the stringency

required by the civil plain error standard. Thus, we overrule Father's two assignments of

error, which attempt to assign error to the trial court's adoption of the magistrate's findings

and conclusions in the absence of any objections as required by Civ. R. 53(D)(3)(b)(iv).

       {¶ 12} Judgment affirmed.


       M. POWELL and BYRNE, JJ., concur.




                                              -4-